DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 1/5/2022 is acknowledged.

Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 states, “a plurality of said first interconnects”, however it appears this should states “a plurality of said second interconnects” as the claim specifically relates to the second interconnects and an interval between a plurality of said second interconnects.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Shibata et al. (US PG. Pub. 2021/0212208).

Regarding claim 1 – Shibata teaches a flexible printed circuit board (fig. 3A, 1 [paragraph 0073] Shibata states, “wiring circuit board 1 includes, for example, a flexible printed wiring board”) comprising: a base film (2 [paragraph 0074] Shibata states, “base insulating layer 2”) having an insulating property; and a plurality of interconnects (3) laminated to at least one surface side (upper side) of the base film (2), wherein the plurality of interconnects (3) includes a first interconnect (5 [paragraph 0076] Shibata states, “The conductive layer 3 includes a first wiring 5…a second wiring 7”) and a second interconnect (7) in a same plane (see fig. 3A), an average thickness (T2) of the second interconnect (7) being greater than an average thickness (T1) of the first interconnect (5 [paragraph 0096] Shibata states, “the thickness T2 of the second wiring 7 is thicker than the thickness T1 of the first wiring 5”), and wherein a ratio of the average thickness (T2) of the second interconnect (7) to the average thickness (T1) of the first interconnect (5) is greater than or equal to 1.5 and less than or equal to 50 ([paragraph 0096] Shibata states, “A ratio (T2/T1) of the thickness T2 of the second wiring 7 to the thickness T1 of the first wiring 5 is, for example, above 1, preferably 1.25 or more, more preferably 1.5 or more, further more preferably above 1.5, particularly preferably 1.6 or more, and for example, 100 or less, preferably 50 or less, more preferably 20 or less”; ideal range is stated as between 1.5 to 20).

Regarding claim 4 – Shibata teaches the flexible printed circuit board as claimed in claim 1, wherein a ratio of a minimum cross-sectional area of the second interconnect (fig. 3A, 7 [paragraph 0098] Shibata states, “The cross-sectional area S2 of the second 

Regarding claim 5 – Shibata teaches the flexible printed circuit board as claimed in claim 1, wherein a ratio of the average thickness (fig. 3A, T1 [paragraph 0079] Shibata states, “the thickness T1 of the first wiring 5 is, for example, 200 μm or less, preferably 100 μm or less, more preferably 50 μm or less, and for example, 1 μm or more”) of the first interconnect (5) to a minimum line width (W1 [paragraph 0080] Shibata states, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al in view of Kawai (US PG. Pub. 2015/0053470).

Regarding claim 2 – Shibata teaches the flexible printed circuit board as claimed in claim 1, comprising a plurality of said first interconnects (fig. 3A, 5), wherein an average line width (W1) of each of the first interconnects (5) is greater than or equal to 3 um and 
 	Shibata fails to teach wherein an average interval of the first interconnects is greater than or equal to 3 um and less than or equal to 100 um.
 	Kawai teaches a plurality of first interconnects (fig. 3A & 2(c), 52 & 54) wherein an average interval (S) of the first interconnects (52 & 54) is greater than or equal to 3 um and less than or equal to 100 um ([paragraph 0065] Kawai states, distances (S) of adjacent conductive circuits are S1=11 .mu.m).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible printed circuit board having a plurality of first interconnects with a specific average line width as taught by Shibata with the plurality of first interconnects having an average interval between 3 and 100 um as taught by Shibata because Shibata states, “If distance (S) is 10 .mu.m or less, it is difficult to fill space (SP) with second resin insulation layer 20… Since distance (S) exceeds 10 .mu.m, even if the second side surface is roughened, the space between conductive circuits will be filled with resin” [paragraph 0018 & 0025]. Controlling the interval between the first interconnects allows for increased circuit density while maintaining electrical characteristics of the first interconnects. 

Regarding claim 3 – Shibata teaches the flexible printed circuit board as claimed in claim 1, comprising a plurality of said first interconnects (fig. 3A, 5), wherein an average line width (W4) of each of the second interconnects (7) is greater than or equal to 5 um and less than or equal to 100 um ([paragraph 0097] Shibata states, “the width W4 of the second wiring 7 is, for example, 2 μm or more, preferably 10 μm or more”).

 	Kawai teaches a plurality of second interconnects (fig. 3A & 2(c), 52 & 54) wherein an average interval (S) of the second interconnects (52 & 54) is greater than or equal to 5 um and less than or equal to 100 um ([paragraph 0065] Kawai states, distances (S) of adjacent conductive circuits are S1=11 .mu.m).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible printed circuit board having a plurality of second interconnects with a specific average line width as taught by Shibata with the plurality of second interconnects having an average interval between 5 and 100 um as taught by Shibata because Shibata states, “If distance (S) is 10 .mu.m or less, it is difficult to fill space (SP) with second resin insulation layer 20… Since distance (S) exceeds 10 .mu.m, even if the second side surface is roughened, the space between conductive circuits will be filled with resin” [paragraph 0018 & 0025].  Controlling the interval between the second interconnects allows for increased circuit density while maintaining electrical characteristics of the second interconnects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rosch et al. (US PG. Pub. 2019/0393143) discloses a dual trace thickness for single layer routing.
Zhang et al. (US Patent 9806011) discloses a non-uniform substrate stackup.

Schoenfeld et al. (US PG. Pub. 2001/0016407) discloses an integrated circuit having conductive paths of different heights.
Suzuki (US Patent 4490690) discloses a strip line cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847